FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION CONTACT: May 21, 2015 James D. Moll Interim President and CEO (507) 553-3151 WELLS FINANCIAL CORP. DECLARES CASH DIVIDEND Wells, Minnesota—May 21, 2015 Wells Financial Corp. (OTCQB Market Place-“WEFP” ), the parent holding company of Wells Federal Bank, today announced that the Company’s Board of Directors declared an $0.18 per share quarterly cash dividend payable on June 19, 2015, to stockholders of record as of the close of business on June 5, 2015.The dividend amount represents an increase of $0.03 per share over the amount of the quarterly cash dividend paid in 2014. Wells Financial Corp. is the bank holding company for Wells Federal Bank, a Minnesota-chartered, FDIC-insured bank.Wells Federal Bank, originally chartered in 1934, operates from eight full-service offices in Faribault, Blue Earth, Nicollet, Freeborn and Steele Counties, Minnesota and one loan origination office in Dakota County, Minnesota.
